PER CURIAM.
Upon review of the briefs and record on appeal we find the appellant has failed to demonstrate reversible error; therefore, the revocation of appellant’s probation is affirmed. However, we remand this case to the trial court for correction of the order of revocation.
The order states that appellant violated Condition 5 of his probation in that he unlawfully entered a certain structure located at 8315 Klondyke Drive, Tampa, Florida, with intent to commit theft. It is clear that this address is a clerical error since at appellant's probation revocation hearing, the trial court allowed the affidavit of violation to be amended to reflect the correct address of the burglarized residence as 6812 North Gunlock Avenue, Tampa, Florida. The order must be corrected so that it is consistent with the amended affidavit of violation.
Accordingly, the disposition of appellant’s case is affirmed, but the cause is remanded for correction of the order.
HOBSON, A.C.J., and SCHEB and LE-HAN, JJ., concur.